ORDER
Terry and Robert Douglas filed a complaint, ostensibly under 42 U.S.C. § 1983, alleging that an “ear size transmitter” entered Terry’s body while she was wearing a home detention monitoring device on her ankle. This transmitter, the Douglases allege, has caused Terry to hear voices, and as a result of this bodily intrusion, the Douglases sought $1.7 billion in damages. The case was referred to a magistrate judge, who recommended dismissing the complaint for lack of subject matter jurisdiction. The district court adopted the magistrate judge’s recommendation, and the Douglases appeal.
The district court properly dismissed the complaint for lack of jurisdiction. Absent diversity of citizenship, a plaintiff must present a “substantial” federal question in order to invoke the jurisdiction of a federal court. Hagans v. Lavine, 415 U.S. 528, 537, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974). We agree with the district court that the allegations of the Douglases’ complaint are fantastical and delusional and therefore provided no substantial federal question. Id. at 536-37, 94 S.Ct. 1372 (federal court is without power to entertain claim that is “so attenuated and unsubstantial as to be absolutely devoid of merit” (internal quotations and citation omitted)); Gammon v. GC Servs. Ltd. P’ship, 27 F.3d 1254, 1256 (7th Cir.1994); Ricketts v. Midwest Nat’l Bank, 874 F.2d 1177, 1180 (7th Cir.1989). Moreover, the complaint does not reveal any apparent basis for the exercise of diversity jurisdiction. Accordingly, the judgment of the district court is AFFIRMED.